Citation Nr: 0534269	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  96-46 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a 
lumbar spine disorder, characterized as status post 
laminectomy, L-5, with limited motion and muscle spasm.

2.  Entitlement to an evaluation in excess of 20 percent for 
a cervical spine disorder, characterized as status post 
cervical spine fusion, C6-7, with degenerative disc disease 
and limited motion, for the period prior to December 11, 
2001.

3.  Entitlement to an evaluation in excess of 40 percent for 
a cervical spine disorder, characterized as status post 
cervical spine fusion, C6-7, with degenerative disc disease 
and limited motion, for the period commencing December 11, 
2001.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from February 1947 to June 
1967 in the United States Air Force.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 1996 by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 2000 and in November 2003, the Board remanded 
this case to the RO. The case was most recently returned to 
the Board in October 2005.  The Board notes that, while the 
case was in remand status, a rating decision in August 2002 
granted an increased evaluation of 40 percent for the 
veteran's cervical spine disability effective December 11, 
2001, the date of a VA medical examination.

The Board notes that, in a statement received in April 1996 
and on a VA Form 9, Appeal to the Board of Veterans' Appeals, 
the veteran stated that he is seeking "100% disability" due 
to the pain which he experiences in the cervical and lumbar 
spine areas due to his service-connected cervical spine and 
lumbar spine disorders.  The Board finds that VA should 
inquire of the veteran whether these statements mean that he 
is asserting a claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities, and that matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  For the period prior to December 11, 2001, the veteran's 
lumbar spine disorder was primarily manifested by moderate 
limitation of motion, mild paralumbar muscle spasms, and 
functional loss due to pain. 

3.  For the period commencing December 11, 2001, the 
disability picture of the veteran's lumbar spine disorder 
presented by the competent and credible evidence of record 
more nearly approximates intervertebral disc syndrome of the 
lumbar spine with recurring attacks and only intermittent 
relief.

4.  For the period prior to December 11, 2001, the veteran's 
cervical spine disorder was primarily manifested by moderate 
limitation of motion and moderate intervertebral disc 
syndrome of the cervical spine with recurring attacks, 
without significant functional loss due to pain.

5.  For the period commencing December 11, 2001, the 
veteran's cervical spine disorder was primarily manifested by 
severe limitation of motion and moderate cervical spine 
intervertebral disc syndrome with recurring attacks, without 
significant functional loss due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a lumbar spine disorder for the period prior to December 
11, 2001, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002).

2.  The criteria for an evaluation of 40 percent for a lumbar 
spine disorder for the period commencing December 11, 2001, 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2005).

3.  The criteria for an evaluation in excess of 20 percent 
for a cervical spine disorder for the period prior to 
December 11, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1),  4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5290, 5293 (2002).

4.  The criteria for an evaluation in excess of 40 percent 
for a cervical spine disorder for the period commencing 
December 11, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter sent by the VA Appeals Management Center 
(AMC) to veteran in January 2004 informed him of the evidence 
needed to substantiate his claims, of the evidence which VA 
had obtained and would attempt to obtain, and of the evidence 
which he should submit in support of his claims.  The AMC's 
letter advised the veteran that it is his responsibility to 
support his claims with appropriate evidence.  Although the 
veteran may not have been explicitly asked to provide any 
evidence in his possession which pertains to his claims, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence in that the RO's and the 
AMC's written communications to him during the appeal period, 
including the January 2004 letter, have advised him of the 
requirement in law to support his claims for VA compensation 
with appropriate evidence and a supplemental statement of the 
case furnished to him by the RO in August 2005 contained the 
complete text of 38 C.F.R. § 3.159, which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit any relevant evidence in his possession.

In addition, the Board finds that the timing of the VCAA 
notice in this case did not affect the essential fairness of 
the adjudication of the veteran's claims decided herein.  The 
veteran and his representative have had ample opportunity 
during the more than nine years the veteran's claim for 
higher ratings for cervical spine and lumbar spine 
disabilities have been pending to identify and present 
pertinent evidence.  Furthermore, the August 2005 
supplemental statement of the case which contained the 
complete text of 38 C.F.R. § 3.159 notified the veteran and 
his representative that his claims had been re-adjudicated 
and that the ratings for his cervical spine and lumbar spine 
disabilities which had previously been assigned were 
confirmed and continued.  For these reasons, the Board 
concludes that the veteran will be in no way prejudiced by 
the Board's proceeding to decide his increased rating claims 
and that VA's duty to notify has been satisfactorily 
fulfilled.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005).

VA has also fulfilled the duty to assist with regard to the 
increased rating claims decided herein.  VA obtained the 
records identified by the veteran of his post-service 
treatment for his service-connected cervical spine and lumbar 
spine disabilities.  In addition, VA afforded the veteran 
multiple VA examinations of his spine, to include orthopedic 
and neurological examinations, with diagnostic studies, to 
evaluate the nature and severity of his service-connected 
cervical spine and lumbar spine disabilities.  The veteran 
and his representative have not identified any additional 
existing evidence which might be pertinent to his increased 
rating claims on appeal.  In fact, in a statement received in 
February 2005, the veteran stated, "Please process this case 
on what you have..."  Therefore, the Board finds that further 
assistance is not required and the case is ready for 
appellate review.

II. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003). 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5003, pertaining to degenerative arthritis (degenerative 
joint disease) provided that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5290 provided that slight limitation of motion of the 
cervical spine warranted an evaluation of 10 percent.  
Moderate limitation of motion warranted an evaluation of 20 
percent.  Severe limitation of motion warranted an evaluation 
of 30 percent.  

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5292 provided that slight limitation of motion of the lumbar 
spine warranted an evaluation of 10 percent.  Moderate 
limitation of motion warranted an evaluation of 20 percent.  
Severe limitation of motion warranted an evaluation of 40 
percent.  

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5295 provided that lumbosacral strain with slight subjective 
symptoms only warranted a noncompensable evaluation.  
Lumbosacral strain with characteristic pain on motion 
warranted an evaluation of 10 percent.  Lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, warranted 
an evaluation of 20 percent.  An evaluation of 40 percent 
required severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provided that a 10 percent evaluation was warranted 
for mild intervertebral disc syndrome.  An evaluation of 20 
percent evaluation was warranted for moderate intervertebral 
disc syndrome with recurring attacks. A 40 percent evaluation 
was warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(that is, with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief.

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  The revised 
Diagnostic Code 5293 provided that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provided that: an evaluation of 10 percent was warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent required 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provided that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2003).  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).  The 
Court has held that a diagnostic code based on limitation of 
motion of a joint does not subsume 38 C.F.R. § 4.40 and that 
38 C.F.R. § 4.14, which prohibits rating the same disability 
under different diagnoses, does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral or 
cervical strain, Diagnostic Code 5237, and degenerative 
arthritis of the spine, Diagnostic Code 5242, are evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees.  An evaluation of 30 
percent is warranted for forward flexion of the cervical 
spine 15 degrees or less or favorable ankylosis of the entire 
cervical spine.  An evaluation of 40 percent is warranted for 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine provides that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, shall be evaluated separately, 
under an appropriate diagnostic code.

Note (2) to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

III. Factual Background

The veteran's service medical records reveal that in 1948 he 
sustained injuries in a motorcycle accident and was 
hospitalized for approximately two months.  Later, in 1953, 
his jeep was struck from behind by a large truck, causing a 
neck injury. The veteran wore a prescribed cervical collar 
for a period of 7 1/2 months. In 1954, he complained of pain 
in his low back for the first time.  In 1958, he began to 
experience right posterior neck pain radiating to the right 
shoulder and arm and occasional right arm numbness. A 
recurrence of low back pain resulted in his hospitalization 
in May 1959.  The veteran was in traction for five days in 
1963 for lumbar spine problems.  In October 1964, he fell 
from a truck and was treated for multiple contusions. In 
November 1965, he complained that pain was radiating from his 
lumbar spine  to his right leg and hip, and that there was 
associated numbness.

At the Air Force Academy Hospital in May 1966, cervical and 
lumbar myelograms revealed posterior spurring at C-6, C-7, 
and T-1, and a suspected herniated nucleus pulposus (HNP) on 
the right of L5-S1.  Continuing conservative treatment of the 
veteran's neck and back symptoms was unsuccessful, and he was 
admitted to the service department hospital in November 1966 
for surgical treatment.  A hemilaminectomy of L-5 on the 
right was performed in November 1966 and the 
L-4, L-5, and S-1 interspaces were explored.  According to a 
report by the surgeon, no disc herniation was found.  
Postoperatively, the veteran's sciatica improved for a short 
time but later returned and intensified.  One month later in 
December 1966, the veteran underwent an anterior cervical 
fusion of C6- C7.  The veteran reported that the surgery 
relieved his headaches and neck pain but that he continued to 
have right posterior shoulder and arm pain.

A medical evaluation board proceeding and a physical 
evaluation board proceeding in the veteran's case resulted in 
his permanent medical retirement from the Air Force for 
disabilities of the cervical spine and lumbar spine.  

A rating decision in January 1968 granted service connection 
for residuals of spinal fusion at C6-C7 with limited motion, 
with an initial evaluation of 20 percent.  The January 1968 
rating decision also granted service connection for residuals 
of a laminectomy at L4-L5 with limited motion and muscle 
spasm, with an initial evaluation of 20 percent. 

At a January 1972 VA orthopedic examination, the veteran 
reported that in 1968 he had sustained injuries, including 
fractures of the right scapula, right tibia and fibula, which 
were treated at the Fitzsimmons Army General Hospital in 
Colorado.  X-rays revealed cervical fusion at C6-C7, with 
minimal bony spurs involving C-4, C-5 and C-6.  X-rays of the 
lumbar spine showed evidence of an L4-L5 laminectomy but no 
other abnormalities were observed. 

A rating decision in February 1972 confirmed and continued 
the 20 percent evaluation for the veteran's service-connected 
cervical spine disability but reduced the evaluation for his 
lumbar spine disability from 20 to 10 percent.  The reduction 
of the rating for the lumbar spine disorder was based on 
findings at the January 1972 VA examination that there was 
completely unrestricted motion of the lumbar spine with no X-
ray abnormalities other than previous laminectomy.  The 
veteran was notified of this action and he initiated but did 
not perfect an appeal on the issue of the propriety of the 
rating reduction.

A VA outpatient treatment record in March 1974 noted that the 
veteran fell while skiing two days earlier and X-rays taken 
at that time revealed a fracture of the left seventh rib. The 
veteran also complained of pain at the right 7th or 8th rib 
and limitation of motion of his left shoulder was noted.  X-
rays later revealed that the veteran had sustained fractures 
of the left 5th, 6th and 10th ribs.

VA X-rays in November 1977 were interpreted as showing a 
normal cervical spine except for evidence of the in-service 
C6-C7 surgical fusion and a normal lumbosacral spine except 
for evidence of the in-service right laminectomy at L4-L5.

At a VA orthopedic examination in November 1977, the veteran 
attributed right shoulder pain and right lower extremity pain 
to his service- connected cervical and lumbar spine 
disabilities.  A rating decision in December 1977 confirmed 
and continued the previously-assigned 20 percent evaluation 
for the veteran's cervical spine disability and increased the 
previously-assigned 10 percent evaluation for his lumbar 
spine disability to 20 percent.  The veteran appealed the 
ratings assigned by the December 1977 rating decision to the 
Board.  

A decision of the Board in March 1979 denied entitlement to 
evaluations in excess of 20 percent for the veteran's 
cervical spine and lumbar spine disabilities. Thereafter, the 
veteran had no contact with VA concerning the evaluations in 
effect for his lumbar spine and cervical spine disabilities 
until August 1995, when he filed the claims for increased 
evaluations which are the subject of this appeal.

In August 1991, a private physician reported that he had 
evaluated the veteran, who had told him that in May 1989 he 
had been assaulted and stomped on by another man, who was 
much bigger than he was and that at the emergency room of his 
local hospital it was found that he had sustained a rib 
fracture on his right side in addition to a laceration of 
back of his head.  It was noted that he had a surgical 
history of a lumbar laminectomy in service in 1966 (which had 
been performed by this physician) and cervical spine fusions 
in service in 1966 and in 1988 after his separation from 
service.  On examination, the physician reported, "His 
cervical spine motion is restricted as follows: 
Flexion/extension 30/20, with left trapezius pain with 
extension, right/left rotation 45/50, right/left lateral 
flexion 20/20."  Lumbar spine range of motion was reported 
as "He can flex within 2 inches of touching his toes.  
Extension is limited and produces right-sided low back 
pain."  The private physician did not report finding any 
muscle spasms of the veteran's cervical spine or lumbar spine 
areas.  The private physician reported pertinent diagnostic 
impressions of: cervical sprain superimposed on degenerative 
disc disease, C3-4, C4-5, and C7-T1, with solid fusion at C5-
6 and C6-7; and lumbar sprain superimposed on diffuse 
degenerative disc disease from L3-4 through L5-S1.

At a VA orthopedic examination in September 1995, the veteran 
stated that in March 1995 he had had an MRI but a report of 
the findings of that diagnostic study were unavailable.  At 
this examination, the veteran stated that he had undergone a 
second cervical spine fusion surgery at C4-C5 in 1988.  He 
said that the condition of his cervical spine was better 
after the fusion procedure in 1988 until 1993 when he started 
to have discomfort in his left arm.  The veteran stated that 
his lower back symptoms had worsened over the almost 30 years 
since the laminectomy in service in 1966.  He complained of 
daily low back pain in the right paraspinal musculature which 
radiated toward his buttocks and down his right leg to his 
posterior calf.  He said that there were no particular 
aggravating factors, he awakened from back discomfort every 
night, and his back pain was helped by walking.  

On examination, the veteran was non-tender to palpation over 
the spinous processes in the lumbosacral region.  Range of 
motion was flexion to 95 degrees, extension to 35 degrees, 
lateral flexion to 40 degrees, and lateral rotation to 35 
degrees.  Straight leg raising on the right and on the left 
was to 85 degrees and without discomfort.  A sensory 
examination was intact to pinprick and to light touch.  The 
examiner reported a diagnosis of "Lumbosacral spine: status 
post laminectomy at the L4-5 level performed in December of 
1966 and with residuals and sequelae of: A. a well-healed 
scar as diagnosed and detailed on my accompanying scar form. 
B. Discomfort as described.  C. Paresthesias as described.  
D. Right lower extremity atrophy ascribed to a previous 
tobogganing injury. E. Radiographic evidence of prior 
laminectomy."

At the VA orthopedic examination in September 1995, the 
veteran's history of cervical spine surgery in 1966 and in 
1988 was noted.  The veteran indicated that he had done well 
after the second surgery until approximately two years 
earlier when he had discomfort in his left arm on the dorsal 
aspect of that extremity.  He complained of daily discomfort 
in his neck which would be aggravated by extending his arms 
outward or by driving for more than two hours.  He stated 
that he had had an MRI of his cervical spine in March 1995, 
the results of which were unknown.  On examination, range of 
motion of his cervical spine was normal forward flexion to 65 
degrees, decreased backward extension to 20 degrees, 
decreased lateral rotation to 30 degrees, and decreased 
lateral flexion to 30 degrees on the left and 20 degrees on 
the right.  A sensory examination was intact to pinprick and 
to light touch.  The examiner reported a diagnosis of 
"cervical spine: With a history of fusion procedures 
performed in both 1966 and 1988 and with residuals and 
sequelae of: A. Well-healed scars as diagnosed and detailed 
on my accompanying scar form.  B. Decreased range of motion 
on examination as stated.  C. Radiographic evidence of fusion 
of C5 through C7 with mild abnormal positioning on either 
side of the fusion."      

The March 1996 rating decision from which the current appeal 
arises denied entitlement to evaluations in excess of 20 
percent for the veteran's service-connected cervical spine 
and lumbar spine disabilities.

In a statement received in April 1996, the veteran stated 
that the physician who performed his September 1995 VA 
orthopedic examination had not reviewed the report of his MRI 
at Fitzsimmons Army Hospital in March 1995.  However, the 
veteran had not obtained a copy of the report and presented 
it to the examiner or requested that VA attempt to obtain a 
copy of the report for the examiner.  The veteran requested 
another VA examination.  

The report of the March 1995 MRI performed at Fitzsimmons 
Army Medical Center was obtained, and it revealed that in 
addition to the C6-C7 cervical spine fusion performed in 
service, the post-service cervical spine fusion performed in 
1988 was at C5- C6 (and not at C4-C5 as the veteran had 
reported at the September 1995 VA examination).  The March 
1995 MRI report also showed that, in addition to evidence of 
fusions at C5-C6 and C6- C7, the remaining levels of the 
cervical spine had disc bulges at virtually every level.  
However, no HNP was identified and the physician who read the 
MRI thought that it was unclear what degree of radicular 
symptoms, if any, might reasonably result from the cervical 
pathology identified.

In January 1996, the veteran underwent a VA electromyogram 
(EMG), which appears to have been performed entirely on 
nerves of his left side. This EMG was reported as essentially 
normal except for minimal polyesthesia which might be 
suggestive of a C-7 nerve root irritation but which was not 
considered sufficient for a diagnosis of a C-7 radiculopathy.

On VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in August 1996, the veteran stated that, due to his 
cervical spine and lumbar spine disabilities, he was unable 
to function normally "without hurting."

At a hearing before a hearing officer at the RO in September 
1997, the veteran testified that: he couldn't stand the pain 
in his lower back and hips; he had been provided a TENS unit 
by Fitzsimmons Army Hospital and, when its return was 
requested, bought a TENS unit for himself; he was using the 
TENS unit on his lower back and on his cervical spine; his 
treating physician had prescribed pain medication; he 
received some relief from the pain pills; he had not yet told 
his physician that he was using a TENS unit; he had constant 
neck pain; and pain restricted his movements.  

VA X-rays of the veteran's cervical spine in December 2001 
resulted in the following impressions: fusion at the C-5 
through C-7 levels unchanged; alignment unchanged since prior 
examination and disc height unchanged with mild disc space 
narrowing at C3-4 and C7-T1; and progression of arthropathy 
in the mid-cervical spine just above the fusion level at C3-4 
and C4-5, with severe uncovertebral joint arthropathy and 
severe facet arthropathy at those two levels.

VA X-rays of the veteran's lumbosacral spine in December 2001 
resulted in the following impressions: degenerative disc 
disease of mild degree at the L2-3 and 
L3-4 levels; laminectomy at l-5; SI [sacroiliac] joints 
normal; and no interval change from prior study.

At a VA orthopedic examination on December 11, 2001, the 
veteran indicated that he had more symptoms in the low back 
area than in the cervical spine area.  His main complaint was 
constant, excruciating right-sided low back pain which, at 
times, radiated down the right leg and into the right 
buttock.  The veteran stated that in the previous decade he 
had taken medicine, wore a brace, and participated in 
physical therapy but he still had pain.  He had no back pain 
or neurological complaints on the left side.  The veteran 
stated that he would have flare-ups of low back pain if he 
bended and lifted regularly.  He also claimed to have 
fatigability, weakness, and incoordination of motion 
associated with his service-connected lumbar spine 
disability.  With regard to his cervical spine, the veteran 
complained of paracervical spasm and tenderness on a daily 
basis and of increased pain in his neck when he was more 
active.  He also stated that he had some limitation of motion 
of the neck.  He denied having fatigability or weakness of 
the neck or upper extremity neurological complaints.  He 
stated that he had not had any recent formal treatment for 
his cervical spine disability.

On examination, range of motion of the lumbosacral spine was 
flexion to 70 degrees, extension to 25/30 degrees, lateral 
bending to 30 degrees, bilaterally, and rotation to 25/30 
degrees, bilaterally.  Mild paralumbar spasm and tenderness 
were noted.  Resistive flexion/extension of the lumbar spine 
caused increased pain.  Some fatigability and weakness was 
noted on strength testing.  There were no gross neurological 
findings in the lower extremities but the specifics of a 
neurological examination were left to an examining 
neurologist.

On examination of the cervical spine, range of motion was 
flexion to 45 degrees, extension to 30 degrees, lateral 
bending of 30 degrees to the right and to the left, and 
rotation of 40 degrees to the right and to the left.  There 
was mild to moderate paracervical muscle spasm and 
tenderness.  Resistive motion to flexion/extension caused 
increased pain.  Neurological testing of the cervical spine 
area was left to an examining neurologist.

The diagnoses at a VA orthopedic examination on December 11, 
2001, were: degenerative joint disease and degenerative disc 
disease of the cervical spine, status post fusion; and 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, status post laminectomy. 
The examining orthopedic physician reported that the symptoms 
or pathologies of the veteran's cervical spine attributable 
to his post-service fusion in 1988 at C5-6 could not be 
dissociated from those of the in-service cervical spine 
fusion in 1966.

With regard to the veteran's lumbar spine, the examining 
orthopedic physician stated that he would assign an 
additional 20 degrees of limitation of motion in flexion and 
an additional 10 degrees of limitation of motion in extension 
and left lateral bending "for the DeLuca issues."     

With regard to the veteran's cervical spine, the examining 
orthopedic physician stated that he would assign an 
additional 10 degrees of limitation of motion in 
flexion/extension for the DeLuca issues.

At a VA neurological examination on December 11, 2001, the 
veteran, who was 71 years of age, stated that he worked two 
days a week for a florist delivering boxes of flowers, which 
weighed about 25 to 30 pounds.  He said that, after he took a 
box of flowers from the vehicle, he usually dragged it on the 
ground, and that at one location to which he delivered boxes 
of flowers there was a cart he could use.  The veteran 
indicated that, in December 2000, one year earlier, he was 
injured when the van he was driving rolled over, and he had 
been seen by a physician for treatment of those injuries.  
His complaints included constant low back pain which radiated 
to his right lower extremity, although less often than it 
used to.  He stated that at times he had to drive a long 
distance as part of his job and he would have to stop and 
take breaks when he had to do that.  With regard to his 
cervical spine area, the veteran complained of pain "100 
percent of the time" which would radiate up to his occipital 
region and also to the right trapezius and right shoulder.  
The examining neurologist remarked that most of the veteran's 
history of injuries to his neck and back from accidents and 
falls was documented in his medical records.  

On motor examination, the veteran had well-defined 
musculature and was strong for his age.  Strength was 5/5 
throughout, and no muscle atrophy was noted.  On sensory 
examination, the veteran had decreased sensation over the 
little fingers of each hand as compared to other fingers.  
Sensory examination of the feet was normal.  On testing of 
coordination, the veteran could stand on his heels and toes 
and tandem walk.  The examiner found that the veteran's 
reflexes were difficult to elicit, with an equivocal finding 
of trace reflexes in the ankles.  The diagnoses were neck 
dysfunction, status post cervical fusions and degenerative 
joint disease of the lumbosacral spine, status post 
hemilaminectomy.  The examining neurologist commented that 
the veteran's description of numbness in the C-8 nerve root 
distribution which was consistent with lower neck dysfunction 
and with prior MRI findings showed evidence of a nerve root 
irritation.  However, he stated that, because there was no 
weakness or loss of reflexes in the veteran's arms, these 
findings did not indicate complete radiculopathy.  The 
examining neurologist also commented that, while there were 
no neurological findings in the veteran's right leg, he 
continued to have the issue of lumbar pain.

At a VA examination in July 2005, the veteran complained of 
constant low back pain which had become so severe in the past 
six months that just standing to wash dishes was too painful 
for him to endure.  He also stated that he could not do any 
heavy lifting and he could hardly lift two gallons of milk.  
The veteran stated that his low back pain flared up every 
day, particularly after prolonged sitting in his car, which 
he used in his work.  He claimed to have had six or seven 
days of incapacitating low back pain in the last 12 months 
but stated that no physician had prescribed bed rest for his 
low back pain.  With regard to his cervical spine area, the 
veteran complained of having neck pain which increased when 
he turned his head from left to right or up and down.  He 
said that sitting in his car would sometimes aggravate his 
neck pain.        

On examination of the lumbosacral spine, no spasms or 
tenderness were noted.  Range of motion of the lumbosacral 
spine was flexion to 95 degrees and extension to zero 
degrees, with painful motion noted from 85 to 95 degrees of 
flexion and at the end of the extension motion.  Lateral 
bending was to 25 degrees, bilaterally, and  rotation was to 
35 degrees, bilaterally, with pain at the end of those 
motions.  With repeated testing, the veteran evidenced 
painful motion at 85 degrees of flexion, which the examiner 
found showed an additional 10 degrees of limitation of motion 
due to painful motion with limited endurance.  No weakened 
movement was noted.  Straight leg raising, from both sitting 
and supine positions, was negative.

On examination of the cervical spine, range of motion was 
forward bending to 50 degrees with no pain and extension to 
40 degrees with pain at the back of the neck.  Lateral 
bending of the cervical spine was to 30 degrees, bilaterally, 
and rotation to the left and to the right was to 40 degrees, 
with pain at the end of those motions.  With repeated 
testing, the ranges of motion of the cervical spine were the 
same, with no weakened movement or impaired endurance noted.  
X-rays showed the C-7 fusion, with arthritis and degenerative 
disc disease of the cervical spine and both degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine.  

The pertinent diagnoses were:  degenerative joint disease and 
degenerative disc disease of the lumbosacral spine, status 
post disc surgery, with limited motion; and evidence of 
multi-level arthritis of the cervical spine, status post 
fusion surgery, with limited motion.  The examining physician 
commented that, due to painful motion and flare-ups of pain, 
she would add an additional 20 degrees of loss of flexion and 
an additional 10 degrees of loss in all other planes of 
motion to the range of motion of the lumbosacral spine noted 
on the clinical examination.  She also commented that she 
would add an additional loss of 10 degrees in all planes of 
motion of the cervical spine due to painful motion.  She 
stated that assigning any additional loss of cervical spine 
motion due to flare-ups of pain would be speculative.          

II. Analysis

In a March 1979 decision, the Board denied entitlement to 
evaluations in excess of 20 percent for the veteran's 
cervical spine disability and for his lumbar spine 
disability.  There is no pertinent, competent medical 
evidence of record concerning the veteran's cervical spine 
and lumbar spine subsequent to the Board's decision of March 
1979 until August 1991, when a private physician reported the 
findings of an evaluation of the veteran's cervical spine and 
lumbar spine.

A.	Lumbar Spine

The veteran's lumbar spine disability was diagnosed by a 
private physician in August 1991 as lumbar sprain 
superimposed on degenerative disc disease and at the VA 
orthopedic examination in September 1995 his lumbar spine 
disability was diagnosed as residuals of an L4-L5 laminectomy 
with paresthesias.  However, the Board notes that the report 
of the VA orthopedic examination in September 1995 does not 
contain objective neurological findings to support the 
reported diagnosis of paresthesias associated with a lumbar 
spine disorder and no other treating or examining physician 
has reported any neurological disease or deficit associated 
with or attributable to the veteran's residuals of a lumbar 
laminectomy during the appeal period.  In this regard, the 
Board notes that a VA neurological examination in December 
2001 was essentially unremarkable as to the veteran's 
lumbosacral spine and as to his right lower extremity (where 
the veteran had told examining physicians that he had 
symptoms which he thought were attributable to his service-
connected lumbar spine disability).  Therefore, the Board 
finds that rating the veteran's lumbar spine disability under 
the diagnostic codes for impairment of peripheral nerves 
would not be appropriate.  

For the periods prior to September 23, 2002, the effective 
date of amendments to Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, and prior to September 26, 
2003, the effective date the revised criteria for rating 
disabilities of the spine, the Board finds that the veteran's 
lumbar spine disability should be rated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 then 
in effect.  One diagnosis reported by the VA orthopedic 
examiner in December 2001 was degenerative joint disease 
(arthritis) of the lumbar spine, and so the veteran's lumbar 
spine disability may also be rated under Diagnostic Code 
5003, pertaining to degenerative arthritis.

As noted above, a private physician indicated in August 1991 
that the veteran could flex his back forward so as to reach 
within two inches of the floor and that the veteran's 
extension of his back was "limited" and produced right-
sided low back pain.  The private physician did not report 
extension in degrees of motion.  The reported range of motion 
of the veteran's lumbosacral spine at the VA orthopedic 
examination in September 1995 did not demonstrate any 
appreciable limitation of motion.  At the  VA orthopedic 
examination in December 2001, the examiner reported that the 
range of motion of the veteran's lumbar spine was flexion to 
70 degrees, extension to 25 degrees, and lateral bending to 
30 degrees, bilaterally, and that the degrees of flexion 
should be considered to be 20 degrees less (that is, 50 
degrees), the degrees of extension should be considered to be 
10 degrees less (that is, 15 degrees), and the degrees of 
lateral bending should be considered to be 10 degrees less 
(that is, 20 degrees) due to the DeLuca factors.  At the VA 
examination in July 2005, the reported ranges of motion of 
the veteran's lumbosacral spine were flexion to 95 degrees, 
extension to zero degrees, lateral bending to 25 degrees, 
bilaterally, and rotation to 35 degrees, bilaterally.  The VA 
examiner in July 2005 found that, due to painful motion and 
flare-ups of pain, the degrees of flexion should be 
considered to be 20 degrees less (that is, 75 degrees), the 
degrees of extension should be considered to be 10 degrees 
less than zero degrees, and the degrees of lateral bending 
should be considered to be 10 degrees less (that is, 15 
degrees)   On the basis of these medical findings, the Board 
finds that no more than moderate limitation of motion of the 
lumbar spine has been demonstrated, warranting an evaluation 
of 20 percent, but no more, under former Diagnostic Code 
5292.

Under the provisions of Diagnostic Code 5003, pertaining to 
evaluating impairment from arthritis, the limitation of 
motion of the veteran's lumbar spine is rated under the 
appropriate diagnostic code, which is Diagnostic Code 5292.  
No different result is reached by application of Code 5003. 

Evaluating the veteran's lumbar spine disability under former 
Diagnostic Code 5295, the Board notes that the only medical 
evidence of muscle spasms on extreme forward bending is the 
reported finding at the December 2001 VA orthopedic 
examination of mild paralumbar spasm and that there is no 
medical evidence of record during the appeal period of loss 
of lateral spine motion, unilateral, in a standing position.  
The finding of mild paralumbar muscle spasm at the December 
2001 VA examination does not, the Board finds, by itself 
present a disability picture which more nearly approximates 
the criteria for an evaluation of 20 percent rather than 10 
percent under former Diagnostic Code 5295 and, for that 
reason, an evaluation of 20 percent under Code 5295 is not 
warranted by application of the provisions of 38 C.F.R. 
§ 4.7.  Likewise, the medical evidence of record during the 
appeal period does not demonstrate severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, and so 
an evaluation of 40 percent under former Diagnostic Code 5295 
is not in order.

Evaluating the veteran's lumbar spine disability under former 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, the reported findings of the private treating 
physician in August 1991 and of the VA examining physician in 
September 1995, as summarized in the Factual Background 
section of this decision, do not, in the Board's view, show 
that the veteran was suffering from severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief so as to meet the criteria of former Diagnostic Code 
5293 for an evaluation of 40 percent at those times.  

For the reasons stated, the Board concludes that the veteran 
is not entitled to an evaluation in excess of 20 percent for 
his service-connected lumbar spine disability for the period 
prior to December 11, 2001, by applying the provisions of 
former Diagnostic Codes 5292, 5293, and 5295 to the relevant 
medical findings. 

As noted in the Factual Background section of this decision, 
at the VA orthopedic examination in December 2001, the 
veteran reported to the examiner that he had constant, 
excruciating right-sided low back pain which had not been 
relieved by taking pain medication, wearing a brace, or 
participating in physical therapy but he still had pain.  He 
had no back pain or neurological complaints on the left side 
and that he had flare-ups of low back pain with bending and 
lifting, as well as fatigability, weakness, and 
incoordination of motion associated with his service-
connected lumbar spine disability.  Although these statements 
by the veteran were in the nature of his subjective history 
and not clinical findings, the Board finds the veteran's 
account of symptoms related to the December 2001 VA 
orthopedic examiner to be credible.  The Board also finds to 
be credible the history provided by the veteran to the VA 
examiner in July 2005 that his constant low back pain had 
become more severe in the past six months, that he had daily 
flare-ups of low back pain, and that he was unable to do any 
heavy lifting due to back pain.  The severity of the 
veteran's low back pain described in these credible accounts 
of his medical history and the negative effects of the low 
back pain on his ability to function in his job and his daily 
life, in the Board's view, demonstrate that the veteran has 
been having impairment due to his service-connected lumbar 
spine disability, which includes intervertebral disc 
pathology, which approaches severe intervertebral disc 
syndrome of the lumbar spine with recurring attacks and only 
intermittent relief.  The Board, therefore, finds that the 
disability picture presented by competent and credible 
evidence since December 11, 2001, the date of the VA 
orthopedic examination, more nearly approximates the criteria 
of former Diagnostic Code 5293 for an evaluation of 40 
percent rather than 20 percent, and that entitlement to that 
benefit arose on December 11, 2001.  The criteria of former 
Diagnostic Code 5293 for an evaluation higher than 40 percent 
require neurological deficits which have not shown by 
competent medical evidence in the veteran's case, and so the 
Board concludes that an evaluation of 40 percent, but no 
more, is warranted for the veteran's lumbar spine disability 
from December 11, 2001.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5293 (2002).

The veteran is not entitled to an evaluation in excess of 40 
percent for his lumbar spine disability for the period during 
which the revised Diagnostic Code 5293 was in effect prior to 
the revision of the criteria for rating disabilities of the 
spine effective September 26, 2003 (that is, the period 
September 23, 2002, through September 25, 2003) because, 
although he stated to the VA examining physician in July 2005 
that he had been having incapacitating episodes of back pain 
during the previous year, an "incapacitating episode" under 
the provisions of Note (1) to Diagnostic Code 5293 as revised 
effective September 23, 2003, requires prescription of bed 
rest by a physician as an element of an incapacitating 
episode of intervertebral disc syndrome and the veteran 
admitted to the VA examiner in July 2005 that no physician 
had prescribed bed rest for his complaints of low back pain.  
For that reason, the veteran's lumbar spine disability may 
not be rated for the period September 23, 2002, through 
September 25, 2003, on the basis of the duration of 
incapacitating episodes.  Furthermore, combining separate 
evaluations for orthopedic manifestations and for 
neurological manifestations under 38 C.F.R. § 4.25 to rate 
the veteran's lumbar spine disability for the period 
September 23, 2002, through September 25, 2003, the 
alternative manner of rating provided by revised Diagnostic 
Code 5293, would not be appropriate because, as explained 
above, in the absence of a diagnosis of any neurological 
deficits associated with his lumbar spine disability, the 
veteran is not entitled to a compensable rating for 
neurological impairment.

The veteran is not entitled to an evaluation in excess of 40 
percent for his lumbar spine disability under the revised 
criteria for rating disabilities of the spine effective 
September 26, 2003, for two reasons.  First, a rating higher 
than 40 percent for the veteran's lumbar spine disability is 
not warranted under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005), pertaining to intervertebral 
disc syndrome, for the same reasons he was not entitled to 
such rating under revised Diagnostic Code 5293 which was in 
effect September 23, 2002, through September 25, 2003 (no 
medical prescription of bed rest for low back pain and no 
medical diagnosis of a neurological deficit associated with 
his lumbar spine disability).  Second, under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to 
lumbosacral strain, and Diagnostic Code 5242, pertaining to 
degenerative arthritis, and the General Formula for Diseases 
and Injuries of the Spine, an evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine, which has not been found in the veteran's case at any 
time during the appeal period.

For the reasons stated, the Board concludes that the veteran 
is not entitled to an evaluation in excess of 20 percent for 
his lumbar spine disability for the period prior to December 
11, 2001, but that he is entitled to an evaluation of 40 
percent, but no more, for his lumbar spine disability for the 
period commencing December 11, 2001, and entitlement to those 
benefits is established.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2005).

B.	Cervical Spine

The VA physician who read the EMG which the veteran underwent 
in January 1996 found that some minimal polyesthesia which 
might have been suggestive of a C-7 nerve root irritation was 
insufficient for a diagnosis of C-7 radiculopathy.  The VA 
neurologist who evaluated the veteran in December 2001 found 
that the January 1996 MRI finding of possible C-7 nerve root 
irritation and the veteran's subjective complaint of cervical 
numbness in the C-8 nerve root distribution did not indicate 
complete cervical radiculopathy in the absence of any 
weakness or loss of reflexes in the veteran's arms.  
Therefore, with no diagnosis of record of neurological 
disease or deficits associated with the veteran's service-
connected cervical spine disability, the Board finds that 
rating his cervical spine disability under the diagnostic 
codes for impairment of peripheral nerves would not be 
appropriate.    

In evaluating the veteran's cervical spine disability for the 
period prior to December 11, 2001, the Board notes that the 
arthritis of his cervical spine is rated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290 (2002) on 
the basis of limitation of motion.  The only range of motion 
testing of the veteran's cervical spine during the appeal 
period and prior to December 11, 2001, was at the VA 
orthopedic examination in September 1995, which showed 
moderate limitation of motion of the cervical spine, which 
warranted an evaluation of 20 percent under Diagnostic Codes 
5003, 5290.  

For the period prior to December 11, 2001, the veteran's 
cervical spine disability may also be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, pertaining to intervertebral 
disc syndrome as that diagnostic code was in effect prior to 
the revision effective September 23, 2002.  At that time, an 
evaluation of 40 percent under Diagnostic Code 5293 required 
a showing of severe intervertebral syndrome with recurring 
attacks with intermittent relief.  In the veteran's case, a 
careful review of the objective findings of the evaluations 
of the veteran's cervical spine by a private physician in 
August 1991 and by a VA orthopedic physician in September 
1995 does not reveal any findings by those physicians which 
would reasonably lead to a conclusion that the veteran's 
cervical spine disability should be considered to have been 
severe with recurring attacks with intermittent relief as 
opposed to moderate with recurring attacks, for which an 
evaluation of 20 percent was provided by Diagnostic Code 5293 
then in effect.  

Nor, in the Board's view, would the description which the 
veteran gave to the physicians who evaluated his cervical 
spine disability during the appeal period prior to December 
11, 2001, of the effect of that disability on his activities 
and functioning, if accepted as accurate, support a finding 
that he suffered during that period of time from severe 
intervertebral disc syndrome of the cervical spine with 
recurring attacks with intermittent relief.  For these 
reasons, the Board concludes that the disability picture 
presented by the veteran's cervical spine disability for the 
period prior to December 11, 2001, did not more nearly 
approximate the criteria for an evaluation of 40 percent 
under Diagnostic Code 5293.  See 38 C.F.R. § 4.7.  Nor is 
there any competent or credible evidence of record which 
would warrant an evaluation higher than 20 percent for the 
veteran's cervical spine disability for the period prior to 
December 11, 2001, due to such factors as functional loss due 
to pain, additional limitation of motion due to flare-ups of 
pain, and the like.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  The Board, therefore, concludes that the 
veteran is not entitled to a schedular evaluation in excess 
of 20 percent for a cervical spine disorder for the period 
prior to December 11, 2001.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5290, 
5293 (2002).  

With reference to the 40 percent evaluation for a cervical 
spine disorder for the period commencing December 11, 2001, 
assigned by the RO's August 2002 rating decision, the Board 
notes that the basis of the grant of the higher rating was a 
determination by the RO that the veteran was entitled to that 
rating because the range of motion of the veteran's cervical 
spine reported by the physician who performed the VA 
orthopedic examination on December 11, 2001, "adjusted" by 
the examiner for DeLuca factors, showed severe limitation of 
motion of the cervical spine. 

In evaluating the veteran's cervical spine disability for the 
period commencing December 11, 2001, the Board first notes 
that there is no basis to allow an evaluation in excess of 
the currently assigned 40 percent rating under Diagnostic 
Codes 5003, 5290, as in effect prior to September 26, 2003, 
in view of the fact that the maximum schedular evaluation 
under those diagnostic codes for severe limitation of motion 
of the cervical spine was 30 percent.  Furthermore, as the 
veteran does not contend that he has had any incapacitating 
episodes of cervical spine intervertebral disc syndrome, it 
would not be appropriate to rate his cervical spine 
disability for the period during which a revised Diagnostic 
Code 5293 was in effect prior to the revision of the criteria 
for rating disabilities of the spine effective September 26, 
2003 (that is, the period September 23, 2002, through 
September 25, 2003) under Code 5293 for that period of time.

Finally, the Board finds that the veteran is not entitled to 
an evaluation in excess of 40 percent for his cervical spine 
disorder for the period commencing December 11, 23001, under 
the revised criteria for rating disabilities of the spine 
effective September 26, 2003, for the following reasons: 
first, a rating under Diagnostic Code 5243 and the Formula 
for Rating intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not appropriate because, as stated 
above, the veteran has not had incapacitating episodes due to 
his cervical spine disorder; second, a separate rating for 
associate objective neurological abnormalities is not in 
order in the absence of a medical diagnosis of neurological 
disease or deficits associated with the veteran's cervical 
spine disorder; and, third, unfavorable ankylosis of the 
veteran's entire spine has not been demonstrated by any 
competent evidence.

The Board has also considered the issue of entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, there is no indication in the record 
that the veteran's spine disorders are in any way exceptional 
or unusual so as to render impractical the application of 
regular schedular standards.  For example, there has been no 
showing that the veteran's service-connected spine disorders 
have markedly interfered with his employment or required 
frequent hospitalizations.  Thus, a referral for an 
evaluation on an extraschedular basis is not warranted.  The 
Board is, therefore, not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims denied by this decision, the benefit of the doubt 
doctrine does not apply to those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

An evaluation in excess of 20 percent is denied for a lumbar 
spine disorder for the period prior to December 11, 2001.

An evaluation of 40 percent is granted for a lumbar spine 
disorder for the period commencing December 11, 2001, subject 
to governing regulations concerning monetary benefits.

Entitlement to an evaluation in excess of 20 percent for a 
cervical spine disorder for the period prior to December 11, 
2001, is denied.

Entitlement to an evaluation in excess of 40 percent for a 
cervical spine disorder for the period commencing December 
11, 2001, is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


